Order, Supreme Court, New York County (Edward H. Lehner, J.), entered on or about March 5, 2009, which, after a nonjury trial, found that plaintiff was entitled to a judgment of possession, unanimously affirmed, with costs.
There is no basis for disturbing the trial court’s finding, based on its credibility determinations and the sparse documentary *613evidence (see 300 E. 34th St. Co. v Habeeb, 248 AD2d 50, 54-55 [1997]), that defendants failed to meet their burden of proving that Angela Boone’s apartment was her grandson Taylor’s primary residence for the two years preceding her death (see Gottlieb v Licursi, 191 AD2d 256 [1993]).
We have considered defendants’ remaining arguments and find them without merit. Concur—Mazzarelli, J.E, Nardelli, Catterson, DeGrasse and Roman, JJ.